        Case 6:14-cv-01192-MC           Document 117       Filed 12/07/18      Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


THE LANCE AND LINDA NEIBAUER
JOINT TRUST, by and through LANCE
NEIBAUER, as trustee,                                                 Case No. 6:14-cv-1192-MC

               Plaintiff,                                             ORDER

       v.

MICHAEL J. KURGAN, and individual,

            Defendant.
_____________________________

MCSHANE, Judge:

       For the past four years, defendant Michael Kurgan has been avoiding plaintiff’s efforts to

obtain discovery in aid of executing on a judgment. For much of that time, Mr. Kurgan willfully

violated this Court’s orders. One year ago, I outlined Mr. Kurgan’s actions in a detailed opinion

finding him in contempt of court. ECF No. 95. At that time, I ordered Mr. Kurgan to fully

respond to plaintiff’s discovery requests and sit for a deposition. Although Mr. Kurgan

technically sat for a deposition, he failed to answer all but the most generic questions. Instead of

answering, Mr. Kurgan asserted the Fifth Amendment as an answer to most questions.

       Plaintiff moves to compel Mr. Kurgan to respond to questions posed at his debtor’s

examination and requests a hearing for Mr. Kurgan to appear and show cause why he should not

be found in contempt of the Court’s December 6, 2017 order #95 (see above). Mr. Kurgan filed

an opposition, stating his reasons for refusing to answer questions based on his alleged fear of


1 –ORDER
 
          Case 6:14-cv-01192-MC               Document 117           Filed 12/07/18        Page 2 of 3




future prosecution. ECF No. 110. I need not address in detail Mr. Kurgan’s response. Those

responses will be addressed during an in-person hearing in Courtroom 2 of the Wayne Morse

United States Courthouse in Eugene, Oregon at 10:30 a.m. on Tuesday, January 15, 2019.

Immediately following that hearing on whether to find Mr. Kurgan in contempt for violating my

December 6, 2017 order, Mr. Kurgan will sit for a deposition in the courthouse. The Court will

be available to take up any objections offered by Mr. Kurgan regarding questions posed by the

plaintiff.

         Should Mr. Kurgan improperly refuse to answer plaintiff’s questions, the Court may

order the United States Marshal to hold Mr. Kurgan until he decides to answer. Should Mr.

Kurgan improperly refuse to turn over requested documentation, the Court may order Mr.

Kurgan held until he decides to comply with plaintiff’ requests.

         Mr. Kurgan is advised that this will be an in-person hearing. The hearing is set with

enough time for Mr. Kurgan to arrange for representation should he chose to be represented. Mr.

Kurgan is advised that any motion to continue the hearing must be filed in a timely manner and

be accompanied by a sworn declaration, under penalty of perjury, outlining the reasons the

hearing cannot proceed on January 15, 2019.1 Given the fact that the judgment is already four

years old, the Court is not inclined to continue the hearing. The Court is unlikely to continue the

hearing simply because it is inconvenient or a hardship for Mr. Kurgan to attend. Mr. Kurgan

had ample opportunities over the past four years to avoid this hearing. In fact, his actions during

that time made this hearing necessary.

         Mr. Kurgan is put on notice that failing to appear, absent the Court’s continuation of the

hearing, could result in a warrant for his arrest. In other words, Mr. Kurgan would be unwise to
1
  I note Mr. Kurgan did not provide a sworn declaration supporting his alleged reasons for believing his assertions 
of Fifth Amendment protections were reasonable.  
2 –ORDER
 
        Case 6:14-cv-01192-MC         Document 117       Filed 12/07/18     Page 3 of 3




file a motion to continue and simply not appear with the assumption that the Court will grant an

extension.

IT IS SO ORDERED.

       DATED this 7th day of December 2018.

                                             ______/s/ Michael J. McShane__
                                                      Michael McShane
                                                 United States District Judge




3 –ORDER
 
